Citation Nr: 0807638	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  99-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disability, to 
include asbestosis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran presented testimony at a Board hearing in July 2003. 
The Board subsequently issued a decision denying the appeal 
in February 2004.  In November 2006, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision.  This matter was remanded in June 2007 for further 
development.


FINDINGS OF FACT

1. The veteran does not currently suffer from asbestosis or 
other asbestos-related lung disability.

2. The veteran's current lung disability, variously diagnosed 
as chronic obstructive pulmonary disease and bronchitis, was 
not manifested for many years after service, nor is it 
otherwise related to service.


CONCLUSION OF LAW

Chronic lung disability, to include asbestosis, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in July 2001, 
subsequent to the initial adjudication in August 1998.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an August 2001 supplemental 
statement of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has assisted the appellant in obtaining evidence, afforded 
the veteran physical examinations in March 1997 and August 
2007, obtained medical opinions as to the etiology of any 
alleged disability, and afforded the appellant the 
opportunity to give testimony before the Board.  

The Board notes that the VA was unable to locate the 
veteran's service medical records.  Moreover, the Board is 
aware that in such a situation it has a heightened duty to 
assist a claimant in developing the veteran's claim.  This 
duty includes the search for alternate medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  The Board's analysis of this veteran's claim 
is undertaken with this duty in mind.  

As demonstrated by the veteran's June 2005 reply brief to the 
United States Court of Appeals for Veterans Claims, he has 
had actual knowledge of his opportunity to inform the VA of 
any alternate records that might be relevant to his claim.  
He has not identified any source of additional medical 
records.  

All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's contention is that he suffers from asbestosis 
due to asbestos exposure in the Navy.  He also testified that 
he did maintenance work that included sandblasting.  The 
Board acknowledges his active duty service with the Navy.  
The Board also notes that some guidelines for compensation 
claims based on asbestos exposure were published in DVB 
Circular 21- 88-8, dated May 11, 1988.  The DVB Circular was 
subsequently rescinded but its basic guidelines are now found 
in Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 
31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  It is also noted that the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease, that an 
asbestos-related disease can develop from brief exposure to 
asbestos, and that there is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  M21-1, Part VI, 
7.21(b), p. 7- IV- 3 (January 31, 1997).

The Court has held that "neither MANUAL M21-1 nor the 
CIRCULAR creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see 
also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

After reviewing the record, however, the Board is compelled 
to conclude that there is no current medical diagnosis of 
asbestosis; and that the veteran's current lung disability is 
not related to service. 

The veteran has provided a September 1995 correspondence from 
A.J.S., D.O. that states that a chest x-ray showed bilateral 
pleural thickening which was consistent with pleural 
asbestosis.  However, a June 1995 radiological examination 
showed findings compatible with chronic obstructive pulmonary 
disease (COPD) with no cardiopulmonary disease identified.   

The veteran underwent a VA examination in March 1997.  An x-
ray showed no radiological evidence of asbestosis.  The 
examiner found mild COPD, secondary to long-standing smoking.  
However, the examiner did not provide a rationale for his 
opinion.  

The veteran underwent x-rays and pulmonary function tests 
(PFTs) in March 1998.  The PFTs were within normal limits.  
The March 1998 x-rays revealed a stable appearance of the 
chest since the prior examination with underlying 
emphysematous changes.  There was no active parenchymal 
disease noted.  

The veteran submitted a May 2007 clinical report from C.L.K. 
(a counselor).  He stated that he reviewed the veteran's 
claims file and that he is of the opinion that the veteran 
has a lung disability that is caused by COPD or asbestosis; 
and that the disability is most likely related to military 
service.  

The veteran underwent another VA examination in August 2007.  
A CT scan showed no hilar or mediastinal lymphadenopathy.  
His lungs were clear of focal masses and areas of airspace 
consolidation.  There were no definite pleural lesions 
identified.  No pulmonary parenchymal lesions or soft tissue 
mass, lymphadenopathy or other significant abnormality was 
appreciated.  In a September 2007 addendum, the examiner 
commented on the September 1995 report in which a B reader 
(A.J.S., D.O.) read an x-ray and showed bilateral pleural 
thickening compatible with pleural asbestosis.  He [the 
August 2007 VA examiner] pointed out that asbestosis related 
pleural thickening indicates exposure to asbestos.  It does 
not indicate the disease of asbestosis.  He stated that 
"There are many patients who have radiographic evid[ence] of 
pleural disease without associated lung disease."  Moreover, 
he pointed out that that the veteran does not suffer from 
pulmonary symptoms that would be common after significant 
exposure to asbestos or sandblasting; and the results of his 
cardiopulmonary exam were normal.  The examiner noted that a 
CT scan of the chest is more accurate than the previously 
used lateral chest x-ray in the demonstration of pulmonary 
abnormalities.  He also stated that asbestosis related 
pulmonary disease is related to interstitial parenchymal lung 
disease (that was not shown on his August 2007 CT scan).  
Based on the CT scan, the examiner found that there was 
little to support a diagnosis of clinically relevant lung 
disease related to either asbestosis or silicosis.      

In reviewing the claims folder, the examiner noted that the 
veteran had symptoms of bronchitis in the past; but that he 
did not elicit these symptoms in the examination.  He noted 
that the CT scan and spirometry do not support a diagnosis of 
emphysema.  He suspected that since these appeared to wax and 
wane, they are most consistent with a diagnosis of bronchitis 
that is related to his tobacco use in the past.   

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the 2007 VA medical opinion over the opinions of 
A.J.S., D.O. and counselor C.L.K. in this case.

The Board notes that there is no indication that A.J.S., D.O. 
had access to the veteran's claims file when he reached his 
conclusion.  In fact, there is no evidence that he even 
examiner the veteran.  To the contrary, his correspondence 
states that "A single PA chest x-ray is reviewed for 
evidence of asbestosis."  Based solely on that x-ray, he 
determined that the bilateral pleural thickening was 
consistent with the diagnosis of pleural asbestosis.  There 
is no further rationale for his opinion. 

C.L.K. stated that he "fully reviewed" the veteran's claims 
file and that he is of the opinion that the veteran has a 
lung disability caused by either COPD or asbestosis; and that 
the disability is most likely related to military service.  
There is no indication that C.L.K. examined the veteran; and 
more importantly, C.L.K. is not shown to be a medical doctor.  
C.L.K. is listed as a Diplomate - American Board of 
Disability Analysts; a Licensed Professional Counselor; a 
Certified Rehabilitation Counselor; and a Certified 
Vocational Evaluator.  Moreover, although he claims to have 
"fully viewed" the veteran's claims file, he never 
discussed any of the evidence contained in it; and he 
provided no rationale for his opinion.    

On the other hand, the August 2007 VA examiner (identified as 
a medical doctor) conducted an examination of the veteran 
including a CT scan that showed no pulmonary parenchymal 
lesion or soft tissue mass, lymphadenopathy or other 
significant abnormalities.  He also had access to the 
veteran's entire claims file.  He reviewed it and (in a 
September 2007 addendum) commented on all the relevant 
findings, including the September 1995 x-ray that showed 
bilateral pleural thickening.  He provided a thorough 
rationale for basing his opinion on the August 2007 CT scan 
as opposed to the September 1995 x-ray.       

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In view of the foregoing, the 
Board finds that the November 2003 and August 2007 VA 
opinions are more probative than the other opinions combined 
because it was based on a full review of the veteran's claims 
file.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding 
that VA may favor the opinion of one competent medical expert 
over that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").  

In summary, the Board finds that A.L.S., D.O. based his 
opinion on a single PA chest x-ray, rather than on the 
veteran's entire claims file; and that C.L.K. is not a 
doctor.  Moreover, neither provided any rationale for their 
opinions.  As such, these opinions are outweighed by the 
August 2007 VA examiner's opinion that the veteran does not 
suffer from asbestosis; and that his lung disability is most 
likely related to smoking (not his military service).  The 
preponderance of the evidence is against a finding that the 
veteran has a current lung disability, to include asbestosis, 
that is due to his military service.  

As the preponderance of the evidence is against the claim for 
service connection for a lung disability, to include 
asbestosis, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


